    Case 2:07-cr-00260-MHT-SRW Document 175 Filed 01/19/21 Page 1 of 4



   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )     CRIMINAL ACTION NO.
        v.                               )        2:07cr260-MHT
                                         )             (WO)
WILLIAM TOBY KIMBROUGH                   )

                         OPINION AND ORDER

    Defendant William Toby Kimbrough has moved to modify

the conditions of his supervised release so as to no longer

require him to spend six months in a halfway house in

Hattiesburg, Mississippi.           See Motion to Modify (doc. no

170).     The condition was suspended pending resolution of

the motion.

    The      court   notes   with    approval     that    Kimbrough      is

residing with his aunt and uncle and has stable employment

with a construction company, which could be jeopardized if

he reports to the halfway house.             A strong support system

and reliable employment are vital for Kimbrough to adjust

back to the free world and make permanent changes in his

life to avoid further criminal activity.

    However, the court remains concerned about Kimbrough’s

long history of failing to comply with the terms of his
    Case 2:07-cr-00260-MHT-SRW Document 175 Filed 01/19/21 Page 2 of 4



supervised release, which have led the court to revoke his

release     on    four    separate        occasions.      Kimbrough      has

repeatedly       acted    impulsively       and   recklessly     and     has

struggled    to    hold    down   a   job,     stay    sober,   and    avoid

criminal behavior.         Therefore, the court will continue to

suspend the condition that Kimbrough report to the halfway

house for six months.        After that time, the court will hold

another status conference to hear an update on whether

Kimbrough remains stable, employed, and out of trouble and

whether the condition should be permanently removed.

    The court will also plan to take up the issue of

whether Kimbrough’s supervision should be terminated in

2024, roughly ten years after his first revocation.                      If

Kimbrough is able to follow successfully all the conditions

of his supervised release for the next three years, without

any hiccups, the court will consider it to be strong

evidence that he no longer needs supervision. This is a

carrot, an encouragement.

    Kimbrough should seek all the support he needs--from

                                      2
    Case 2:07-cr-00260-MHT-SRW Document 175 Filed 01/19/21 Page 3 of 4



family, friends, counselors, and his probation officer--to

remain    stable      and   to   avoid     any       illegal    activities

throughout those three years.              The court believes that

Kimbrough can live a productive, sober, crime-free life

moving forward, and it hopes that Kimbrough uses this

opportunity to turn the page on his previous destructive

behaviors and start fresh.

                                 ***

    Accordingly, it is ORDERED that:

    (1) The petition for modification of the conditions

of supervision (doc. no. 170) is granted in part.

    (2) The suspension of the requirement that defendant

William   Toby     Kimbrough     report    to    a    halfway    house   in

Hattiesburg, Mississippi is continued until further order

of the court.

    (3) A status conference is set for 10:00 a.m. on July

16, 2021, to discuss setting a hearing on whether the

halfway-house      requirement     should    be      suspended    further,

implemented,     or   removed.       The    courtroom     deputy    is   to

                                    3
    Case 2:07-cr-00260-MHT-SRW Document 175 Filed 01/19/21 Page 4 of 4



arrange for the conference to be conducted by telephone.

By 5:00 p.m. on July 14, 2021, the supervising probation

officer    shall      file     a     report     setting      forth       his

recommendation, and the basis for it, as to the whether

the halfway-house requirement should be suspended further,

implemented, or removed.

    (4) A status conference is set for 10:00 a.m. on

November 15, 2024, to discuss how to proceed on the issue

of whether defendant Kimbrough’s supervision should be

terminated.     The courtroom deputy is to arrange for the

conference to be conducted by telephone.               By 5:00 p.m. on

November 12, 2024, the supervising probation officer shall

file a report detailing defendant Kimbrough’s performance

while on supervision and recommending whether or not the

court should terminate supervision.

    DONE, this the 19th day of January, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE




                                     4
